 SOUTHWESTERNPORTLAND CEMENT CO.SouthwesternPortlandCement CompanyandUnited Cement,Lime and Gypsum Workers Inter-nationalUnion,AFL-CIO, Local 476. Case16-CA-3043January 11, 1968DECISION AND ORDERBy MEMBERS BROWN, JENKINS, AND ZAGORIAOn October 30, 1967, Trial Examiner Paul E.Weil issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief. IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions, brief, and the entirerecord in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminer.123TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASETHE REPRESENTATION PROCEEDING'PAUL E. WEIL, Trial Examiner: Pursuant to a Stipula-tion for Certification upon Consent Election in Case16-RC-4415, a rerun election was conducted by the Re-gionalDirector of Region 16 on February 9, 1967, inwhich a majority of the employees of Respondent in aunit described as all production, production utility, andmaintenance employees employed at the Respondent'sOdessa, Texas, plant, excluding all clerical employees,storeroom clerk, professional and technical employees,guards and supervisors as defined in the Act, as amended,designated and selected United Cement, Lime and Gyp-sum Workers International Union, AFL-CIO, Local476, herein called the Union, the petitioner therein, astheir representative for the purposes of collective bar-gaining.2Respondent filed timely objections to conduct affectingthe result of the election, requesting that the election beset aside and a new election be ordered. The RegionalDirector on March 31, 1967, issued his report, recom-mending that the Board overrule Respondent's objectionsin their entirety, and that the Union be certified pursuantto the petition.Respondent filed timely exceptions to the RegionalDirector's report on objections, and on June 20, 1967,theBoard issued its Decision and Certification ofRepresentative. The Board therein found that the Em-ployer's exceptions raised no material or substantial is-sues of fact or law which would warrant reversal of theRegional Director's findings and recommendations.THE COMPLAINT CASEORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that Respondent, Southwestern Portland Ce-ment Company, Odessa, Texas, its officers, agents,successors, and assigns, shall take the action setforth in the Recommended Order of the Trial Ex-aminer.'Respondent filed, along with its brief, a motion to reconsider deter-minations previously made in the representation case and to reconsiderBoard policy and procedure in cases of this nature. Respondent's positionin the representation case was previously considered by the Board whichfound that there were no material or substantial issues of fact or law whichwould warrant reversal of the Regional Director's findings and recom-mendations.We, therefore, deny the motion. We also find no ment inRespondent's contention concerning Section 102.67(f) of the Board'sRules and Regulations, as amended. The principle embodied in that Sec-tion has been historically followed by the Board in cases decided by orsubject to appeal to the Board, rather than subject to decision by the Re-gional Director That Section was not intended as a limitation upon the ap-plicability of that principle in cases decided by or directly appealable tothe Board See,e g., Pittsburgh Plate Glass Company v. N L.R B.,313U.S. 146, 162;Capitan Drilling Company, Inc.,167 NLRB 144, andcases cited in fn 2 and 3, of the Trial Examiner's Decision thereinOn August 10, 1967, pursuant to a charge filed priorthereto by the Union, the Regional Director issued acomplaint alleging that Respondent had committed unfairlabor practices in violation of Section 8(a)(1) and (5) oftheAct by refusing to bargain with the Union uponrequest. In its duly filed answer Respondent admittedmost of the allegations in the complaint but denied theservice of the charge, the representative status of theUnion, and the conclusionary allegations that it was inviolation of Sections 8(a)(1) and (5) and 2(6) and (7) of theAct.3 In addition Respondent in its answer raised thevalidity of the certification complaining that it was sum-marily denied a heanng on its objections to the electionand was therefore denied procedural and substantive dueprocess, and further that in the event it had such a hearingitwould show that the Union made misstatements of im-portant facts at a time when the Company did not have afair chance to reply. Respondent therefore prayed thatthe complaint be dismissed.'Administrative notice is taken of the representation proceeding, Case16-RC-4415. See Section 9(d) of the National Labor Relations Act.2Prior proceedings in the representation case between August 23,1966, when the petition was filed, and February 9, 1967, when the rerunelection was conducted, appear irrelevant to the instant proceeding3The General Counsel, after the filing of the answer, amended para-graph 1 of the complaint changing the dates therein from the month ofJune to the month of July. Thereafter Respondent filed no amendedanswer. Accordingly I deem the complaint, as amended, admitted in thatregard.169 NLRB No. 39 124DECISIONSOF NATIONALLABOR RELATIONS BOARDOn September 14 the General Counsel filed a motionto strike portions of Respondents' answer and motion forjudgment on the pleadings, pointing out that Respondentis attempting to relitigate an issue raised and decided inthe representation case and in view of Respondent's ad-mission to the allegation of the complaint which allegesthat a majority of the employees in the unit designatedand selected the Union in the election that Respondent'sdenial of the Union's representative status is a sham andis frivolous. General Counsel's motion was duly referredto the Trial Examiner for ruling by the Regional Directorand the motion was referred to Trial Examiner CharlesW. Schneider, who issued an order to show cause as towhether or not the motions should be granted. Respond-ent duly filed its response to the order to show causetogether with a motion to rule on its motion to stay previ-ously filed, a motion to consider further affidavits ofRespondent and a motion for judgment on the pleadings.Counsel for the General Counsel then moved to strikeRespondent's response contending that Respondent'sresponse constituted nothing more than a reiteration ofthecontentionsadvanced in the representationproceedings, and that Respondent's request to presentevidence by affidavit is improper and does not constitutematerial evidence newly discovered. On this state of therecord the matter was assigned to me for ruling.RULING ON MOTION FOR JUDGMENT ON THE PLEADINGSRespondent contends that the motion of the GeneralCounsel should not be granted because the matters con-tained in its answer raised substantial and material factualissues which can be resolved only after a hearing, andwhich constituted a complete defense to the complaint ifsustained.However, thoseissuesupon which Respond-ent depends in this argument are the issues raised byRespondent's objections in the representation case, anddealt with by the Board in its decision therein. There is noshowing by Respondent that it has any newly discoveredevidence with regard to its objections nor does it so pleadother than its statement (paragraph V of its answer) that"Respondent would further show that the Union mademisstatements of important facts at a time when the Com-pany did not have a fair chance to reply." Whether by thisallegation Respondent means that it has further objec-tions which it did not raise in a timely fashion, or whetherit is referring to the objections considered by the Boarddoes not appear. In the former event this is neither thetime nor the occasion to raise further objections. In thelatter it appears that Respondent seeks to litigate in thisunfair labor practice proceeding issues which have beenfinallydecided by the Board in the representationproceeding.ThisRespondentmay not do. It isestablishedBoard policy in the absence of newlydiscovered or previously unavailable evidence not to per-mit litigation in a complaint case of issues which were orcould have been litigated in a prior related representationproceeding.'Respondent contends that the denial of the formal hear-ing on its objections is a denial of due process. Such ahearingisnota matter of right unless substantial andmaterial issues are raised and the Board has decided thatthere are no suchissues inthe instant case.5The Trial Examiner has no authority to review the4Pittsburgh PlateGlassCompany v. N L.R.B.,313 U.S. 146, 162,Golden Age Beverage Company,167 NLRB 151;Capitan Drilling Com-pany, Inc ,167 NLRB 144, and cases therein cited.Board's final disposition of the representation issues or toquestion its conclusions. The Respondent may requestthe Board to reconsider the determinations made in therepresentation case and may request review of theBoard's Order and of the determinations of therepresen-tation case in an appropriate court of appeals, but at thisstageof the proceedings, absent newly discoveredevidence, the Board's disposition in the representationcase is the law of the case and binds the Trial Examiner.6Respondent admitted the certification, the demand forbargaining, and the refusal to bargain and therefore nomatter requiring a hearing appears since there are no is-sueslitigable before a Trial Examiner. Accordingly theGeneral Counsel's motion for summary judgment isgranted and I hereby make the following:FINDINGS1.THE BUSINESS OF THE RESPONDENTA.Respondent is and has been at all times materialherein a corporation duly organized under and existing byvirtue of the laws of the State of West Virginia having anoffice and place of business in Odessa, Texas, where it isand has been engaged at all times material herein themanufacture, sale, and distribution of Portland cement.B.During the past year Respondent in the course andconduct of its business operations purchased, transferred,and delivered to its Odessa, Texas, plant, goods andmaterial valued in excess of $50,000 which goods andmaterialswere transported to said plant directly fromStates of the United States other than the State of Texasand sold and shipped finished products valued in excessof $50,000 to points outside the State of Texas.C.Respondent is and has been at all times materialherein an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAll production, production utility, and maintenanceemployees employed at the Respondent's Odessa, Texas,plant, excluding all clerical employees, storeroom clerk,professional and technical employees, guards and super-visors as'defined in the Act, as amended, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.On June 20, 1967, the Board issued its Decision andCertification of Representative overruling Respondent'sexceptions to the Regional Director's report on objec-tions to an election conducted pursuant to a petition filedby the Union, and certifying the Union as the exclusivebargaining representative of the employees in the unitdescribed above. Then and now the Union is and hasbeen the representative for the purposes of collective bar-gainingof the employees in the unit described above forthe purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment.Golden Age Beverage Company, supra6Golden Age Beverage Company, supra, Capitan Drilling CompanyInc, supra,and cases therein cited (particularly in fn. 3) SOUTHWESTERN PORTLAND CEMENT CO.Since on or about June 26 and continuing to dateRespondent has refused to bargain and continues torefuse to bargain with the Union respecting the em-ployees in the appropriate unit.By refusing to meet and bargain with the Union theRespondent has refused to bargain collectively in viola-tion of Section 8(a)(5) of the Act and has interfered with,restrained, and coerced its employees in violation of Sec-tion 8(a)(1) of the Act. The aforesaid unfair labor prac-tices affect commerce within the meaning of Section 2(6)and (7) of the Act.IV.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(5) and (1) of theAct, I shall recommend that it cease and desist therefromand take further affirmative action designed to effectuatethe policies of the Act. It has been found that the Respon-dent refuses to bargain collectively with the Union and itwill therefore be recommended that the Respondent,upon request, bargain collectively with the Union as theexclusive representative of the unit employees and if anunderstanding is reached embody such understanding ina signed agreement.Upon the foregoing findings and conclusions and theentire record in the case I recommend that the Boardissue the following:RECOMMENDED ORDERA. For the purposeof determining the duration of thecertification,the initial year of certification shall bedeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit.7B. Southwestern Portland Cement Company,Odessa,Texas,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectivelywith United Ce-ment, Lime and Gypsum Workers International Union,AFL-CIO, Local476 as the exclusive collective bargain-ing representative of the employees in the following ap-propriate bargaining unit:All production, productionutility,and maintenence employees employed at theOdessa, Texas,plant, ofSouthwestern Portland CementCompany, excluding all clerical employees, storeroomclerk,professional and technical employees,guards andsupervisors as defined in the Act.(b) Interferingwith the efforts of said Union tonegotiate for or represent employees as an exclusive col-lective-bargaining representative.2.Take thefollowing affirmative action which isnecessary to effectuate the policiesof the Act.(a)Upon request,',bargain collectively with United Ce-ment, Lime and Gypsum Workers International Union,AFL-CIO, Local476, as the exclusive representative ofthe employees in the appropriate unit with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment and embody in asigned agreement any understanding reached.(b)Post at its Odessa, Texas, plant copies of the at-tached notice marked"Appendix."8Copies of saidnotice,on forms 'provided by the Regional Director forRegion 11, after being duly signed by Respondent'srepresentative,shay)be posted by Respondent im-mediately upon receipt thereof, and be maintained by it125for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 16, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.9SeeCapitan Drilling Company,supra,and cases there cited8 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order."9 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,in writing,within 10 days from the date of this Order,what steps Respon-dent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOTrefuse to bargain collectively withUnited Cement, Lime and Gypsum Workers,Inter-nationalUnion, AFL-CIO, Local 476,as the exclu-sive bargaining representative of all the followingemployees:All production,production utility,and main-tenance employees employed at our Odessa,Texas, plant, excluding all clerical employees,storeroom clerk,professional and technical em-ployees, guards and supervisors as defined in theAct.WE WILL NOTin any like or related manner inter-fere with, restrain, or coerce employees in the exer-cise of their rights under the ActWE WILL bargain collectively with the Union asthe exclusive representative of these employees andif an understanding is reached we will sign a contractwith the Union.SOUTHWESTERN PORTLANDCEMENT COMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 8A24 FederalOffice Building, 819 Taylor Street, Fort Worth, Texas76102, Telephone 334-2934.